 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11 SHARON GONZALES, an individual,                          Case No.: 1:17-cv-00806-DAD-JLT

12                  Plaintiff,                              ORDER CLOSING THE ACTION

13          v.                                              (Doc. 45)

14 MACY'S CORPORATE SERVICES, and
   DOES 1 through 100 inclusive,
15
               Defendants.
16

17          The parties have stipulated to dismiss the action with each side to bear their own fees and
18 costs. (Doc. 45) The stipulation relies upon Fed.R.Civ.P. 41, which permits the plaintiff to

19 dismiss an action without a court order “by filing . . . a stipulation of dismissal signed by all

20 parties who have appeared.” Fed. R. Civ. P. 41(a)(1)(A)(ii). Because all parties who have

21 appeared in the action signed the stipulation, it “automatically terminate[d] the action.” Wilson v.

22 City of San Jose, 111 F.3d 688, 692 (9th Cir. 1997). Accordingly, the Clerk of Court is

23 DIRECTED to close this action.

24

25 IT IS SO ORDERED.

26      Dated:     November 18, 2019                           /s/ Jennifer L. Thurston
                                                        UNITED STATES MAGISTRATE JUDGE
27

28
